Opinion issued July 24, 2017




                                      In The

                                Court of Appeals
                                     For The

                            First District of Texas
                              ————————————
                                NO. 01-17-00065-CV
                             ———————————
       IN THE INTEREST OF B.D.A., L.A.A.-M., and J.X.A, Children



                     On Appeal from the 313th District Court
                             Harris County, Texas
                       Trial Court Case No. 2014-06547J


                                    OPINION

      This is an appeal from a decree terminating the parental rights of an

incarcerated father with respect to his three biological children, B.D.A.,

L.A.A.-M., and J.X.A. The father contends that the evidence was insufficient to

support the trial court’s decree.
      Rather than supporting a firm belief or conviction that termination would be

in the children’s best interest, the record before us raises more questions than it

answers. Did the Department of Family and Protective Services make reasonable

efforts to provide appropriate services to facilitate the children building or

maintaining a healthy relationship with their incarcerated father? Were all the

children’s eligible relatives considered as possible kinship placements? And what

is the plan for the children to achieve permanency, particularly in light of the

separation of three siblings into separate placements, with no evidence of their

placement history in foster care or of prospective adoptive placements?

      The children can’t live with their father in prison, but that fact alone is not

sufficient to justify terminating their last formal legal connection to their natural

family. Evaluating the evidence in light of the Holley v. Adams factors used to

evaluate whether termination of parental rights is in the best interest of the

children, 1 we conclude that the Department failed to carry its burden of proof by

clear-and-convincing evidence. We reverse and remand to the trial court for further

proceedings.

                                   Background

      For most or all of the lives of the three children involved in this parental-

termination proceeding, their father has been in jail or prison. The children were

1
      544 S.W.2d 367, 371–72 (Tex. 1976).


                                         2
removed from the mother’s custody, and the Department of Family and Protective

Services filed a petition seeking to terminate the parental rights of both the mother

and the father. Just before trial, the mother voluntarily relinquished her parental

rights. Our review of the sufficiency of the evidence on appeal is limited to the

information received into evidence at trial (which is comprehensively detailed in

this opinion), as well as any matter the trial court properly could have judicially

noticed.

      Trial was held before a master on December 15, 2016. 2 Before offering

witness testimony, the parties offered exhibits into evidence. The mother tendered

into evidence her affidavit of voluntary relinquishment of parental rights. The

Department then offered nine exhibits into evidence. The first six exhibits were the

children’s three birth certificates and three letters certifying that each child had not

been the subject of a prior suit affecting the parent-child relationship. The

Department also offered the father’s judgment of conviction for aggravated

robbery with a deadly weapon, a family service plan for the father, and the trial

court’s order establishing the father’s parentage.

      The father’s family service plan was dated July 29, 2015, and the

Department’s “Permanency Goals” for each child were identified as “Family

2
      See TEX. GOV’T CODE § 54.808(1) (allowing parental-termination cases in
      Harris County juvenile courts to be referred to a master); id. § 54.810
      (establishing powers of master).


                                           3
Reunification.”3 The plan included the following description of the “reason for

Child Protective Services involvement”:

      On June 16, 2015, the Texas Department of Family and Protective
      Services (DFPS and/or the agency) received a referral for neglectful
      supervision of [L.A.A.-M.], by his mother, [S.M.]. According to the
      referral the child, [L.A.A.-M.], sustained a head scalp injury from a
      dog bite while at [the mother’s] friend’s house party and at the time of
      the incident the mother’s whereabouts were unknown. The referral
      indicated the mother appeared to be intoxicated and attempted to drive
      herself to the hospital but was stopped by EMT, asked to ride in the
      EMT truck, and mother agreed. At the hospital, the mother’s speech
      was slurred and she appeared lethargic. According to the referral,
      while at the hospital, it was very difficult to wake the mother and a
      doctor tried pressing on her chest to wake her up. It was reported that
      the mother fell asleep twice while answering hospital staff
      questions. . . . According to the intake report, while moving [the] child
      to the new hospital room, it took two nurses to physically assist
      mother to the new room because the mother could not walk without
      wobbling. The TXDFPS requested to be named Emergency
      Temporary Managing [Conservator] of the children. At this time, the
      mother, [S.M.], has a C-SCAL alert out of the 313th District Court in
      Harris County Texas (Cause# 2014-06547J) because she has a history
      of fleeing from DFPS in the past.[4] The child, [L.A.A.-M.] was
      discharged. Clear Lake Hospital was cooperative until CPS could find
      suitable placement for the child due to him being a[u]tistic; and the

3
      The document defined the goal of “Family Reunification” as: “The parent
      gets the child back. This may be the parent the child was living with before
      DFPS care or it may be a parent the child was not living with.”
4
      The appellate record includes an “Ex Parte Order to Place Family on Child
      Safety Check Alert List.” See TEX. FAM. CODE § 261.3022 (requiring the
      Department of Public Safety to “maintain a child safety check alert list . . . to
      help locate a child or the child’s family” for purposes of “(1) investigating a
      report of child abuse or neglect; (2) providing protective services to a family
      receiving family-based support services; or (3) providing protective services
      to the family of a child in the managing conservatorship of the department”).


                                          4
        fact that the mother is not an appropriate caregiver for him at this
        time. The relative placement for the other two children, [B.D.A.] and
        [J.X.A.], could no longer take care of them. Due to there being no
        other appropriate placements that have been identified to care for the
        three children and ongoing danger, TXDFPS was granted [temporary
        managing conservatorship].

(Emphasis supplied.) The family service plan form included spaces to identify

“family strengths and supports” and “community supports,” each of which were

filled out with the words “Not Applicable.”

        Under the heading “Family and CPS Concerns Related to Risk and Safety,”

the family service plan identified the following “Initial Concerns” as of July 29,

2015:

        All children are 5 years old and under and is unable to protect
        themselves [if] danger occurs. [L.A.A.-M.] is autistic and can be
        violent if his mother is not in his sight. [L.A.A.-M.] is non-verbal.

        The mother, [S.], stated she suffers from anxiety, depression and
        insomnia. [The mother] stated she doesn’t have any medication
        because she doesn’t have the funds to get her medication. [The
        mother] tested positive for cocaine and marijuana by hair follicle.
        [L.A.A.-M.] is autistic, but can’t take any medication because he’s too
        young.

        It’s unknown if [the mother] left her children to inappropriate
        caregivers because she failed to provide information about the
        whereabouts of her children.

        [The mother] disclosed she was a victim of sexual abuse by a family
        member. There were 4 previous CPS cases . . . 1 cause her children to
        be removed, 2 unable to complete cases because the family couldn’t
        be located and 1 physical abuse case that was ruled out. It’s unknown
        if [the mother] has her children exposed to people who’s not
        appropriate.


                                          5
     It’s unknown where the children were living during the investigation.
     [The mother] stated they were living with a cousin, but wasn’t able to
     provide an address of where the cousin lived. It’s unknown if the
     home was unsanitary or clean. [The mother’s] family support is
     unknown because she stated she doesn’t associate with her family
     since her last CPS case when admitted to the Santa Maria Hostel.

     [The mother] stated she didn’t want to be involved with CPS and only
     went to the hospital to [have] her son treated for dog bite injuries, but
     [not] for CPS to take her children. [The mother] has been untruthful
     about where her children were.

     [The mother] had limited outside support that can help her with her
     children due to communications abandoned and family conflict.

(Emphasis supplied.) The plan identified the following “Service Plan Goals

(Changes Needed to Reduce Risk)”:

     Parent will demonstrate an understanding of and ability to provide for
     the special needs of the child. Parent will demonstrate the willingness
     and ability to protect the child from harm.

     Parent will learn new behaviors that promote cooperation, stability,
     and a sense of self-worth among family members. Parent will actively
     participate in therapy to understand how their own abuse/neglect as a
     child may impact their current parenting style.

     Parent will demonstrate an ability to provide basic necessities such as
     food, clothing, shelter, medical care, and supervision for the child.
     Parent will demonstrate the ability to put the needs of the children
     ahead [of] their own.

     Parent will build a support network that will help ensure the safety of
     the child. Parent will demonstrate ability to protect the child from
     harm.

     Family will understand and support efforts to deal with issues related
     to their prior maltreatment; including but not limited to counseling,
     medical care, or drug treatment of the child.


                                        6
      Parent will maintain housing that is safe and free of hazards and
      provide protection, food, and shelter for the child and family. Parent
      will demonstrate an ability to use willing and appropriate friends and
      relatives to help with the child.

      Parent will actively cooperate in fulfilling the agreed upon safety plan
      in order to control the risk of abuse or neglect.

Under the heading “Tasks and Services,” the plan included one item that was

“assigned to” the parents:

      [F]ather . . . will submit to DNA testing. Upon verification, the Family
      Plan of Service may be modified. [Father] is currently incarcerated
      with a projected release date of July 14, 2027. Services will be
      requested if there is a sooner release date.

(Emphasis supplied). The plan identified a person to be contacted by a parent for

information about the family service plan or the children. The contact person was

identified as Deitra E. Smith, and a phone number was provided.

      The family service plan included a page for the parents to acknowledge

receipt of the plan. It included signature lines for up to four parents, a caseworker,

and a supervisor. The document offered into evidence was signed on August 6,

2015 by caseworker Bridgette Sharkey and a supervisor, but it was not signed by

any parent. 5



5
      The signature page which lacked the parents’ signatures included various
      admonitions, including the Department’s determination of an emergency
      condition in the family requiring services, the importance of the family
      service plan document, the criteria for evaluating parental progress on the
      plan, sources of information for evaluation of parental progress, the right to

                                          7
      The Department presented two witnesses. Caseworker Sharkey testified that

at the time of trial, B.D.A. was seven years old, L.A.A.-M. was five years old, and

J.X.A. was four years old. DNA testing confirmed that each is the child of the

appellant father.

      The caseworker initially was asked to explain why it was in the children’s

best interest to terminate the mother’s parental rights based on her voluntary

relinquishment. She explained that the Department attempted “numerous times to

work out arrangements to support the primary goal at the time of family

reunification.” The caseworker said the care of the children “started deteriorating”

when they “were placed with the mother.” She testified that the mother “was not

able to physically, financially, or emotionally be there for the children.”

      The caseworker said the children were “actually getting more support in the

placement that they are in.” She noted that the mother tested “positive again for

drugs when she went through the program once all of the requests and referrals

were made for drug services, individual therapy,” and “none of the dangers were

alleviated that brought the children into care.” The caseworker then stated, “along

with, of course, [L.’s] neglectful supervision.”6 She concluded: “And so, because


      request a review or a change of the plan or an evaluation of parental
      progress, and the right to request translation services.
6
      The father and L.A.A.-M. share the same first name. The record is
      ambiguous as to whether the caseworker’s mention of “[L.’s] neglectful

                                           8
of that we believe that the children’s best interest would be to stay in the

placements that they are in and eventually become adoptive into a permanent

placement where they will be stable and their needs can be met.”

      With respect to the father, the caseworker confirmed that his paternity was

proved by DNA test. Asked whether “throughout this case” she had “reached out

to” the father, she agreed and testified that “he was mailed a family plan of service

as well as a letter to notify him of the case.” The Department’s lawyer then asked,

“Has he reached out to you?” She responded, “No.” She further agreed with the

lawyer that, to her knowledge, 7 the father had not “sent any letters, any cards to his

children,” and he was sentenced in 2013 to a 15-year prison sentence, meaning it

would be “over two years before he gets out.” She confirmed that she was asking

the court to terminate the father’s parental rights, that she did not believe it shows

“good parenting skills to engage in criminal conduct,” and that “a parent who

engages in criminal conduct could endanger the children’s safety.”

      supervision” was a reference to the mother’s neglectful supervision of
      L.A.A.-M. or to the father’s neglectful supervision of the children. For
      purposes of our legal analysis, we view the evidence in the light most
      favorable to the judgment, and we therefore presume the testimony alleged
      the father’s neglectful supervision of the children.
7
      The caseworker was not qualified as a representative of the Department for
      purposes of her trial testimony, and she did not testify about any review of
      Department records in preparation for her testimony. See, e.g., TEX. R. EVID.
      803(7), (10) (hearsay exceptions permitting evidence of the absence of a
      record of a regularly conducted activity or the absence of a public record).


                                          9
      With respect to the children’s current foster placements at the time of trial,

the caseworker testified: “The children are all in separate placements. They are all

in foster homes. [L.A.A.-M.] is close to Austin and the other two children are in

Harris and Fort Bend County.” She confirmed that “the children are doing well in

each of their placements,” and she testified that “all of their needs are being met in

each individual placement.” With specific reference to L.A.A.-M., the caseworker

confirmed that he “has special needs.” She testified: “He has moderate hearing loss

in one ear, severe hearing loss in the other ear. He’s not completely deaf, but there

is severe hearing damage.” She agreed with the Department’s lawyer’s suggestion

that “his current placement is able to, in fact, much better than any other

placement, address those needs.” She concluded by agreeing with the lawyer that

termination of parental rights “would provide more permanency for the children.”

There were no objections to any of the caseworker’s direct testimony.

      On cross-examination by the father’s lawyer, the caseworker conceded that

she had not ever “personally spoken with the father.”

      She then was asked about the father’s receipt of the family plan of service:

      Q.           And do you have any evidence that he actually received
                   the family plan of service besides just putting it in the
                   mail?

      A.           We do mail certified.

      Q.           Did you, by chance, bring a receipt of the certified mail?



                                           10
      A.           No. But I did speak with his sister as well as—

      Attorney:    Objection, Judge. Hearsay.

      A.           Oh, okay.

      Q.           So we don’t have any evidence for the Court to see that
                   he actually got his service plan, do we?

      A.           No.

(Emphasis supplied. 8)


8
      The father was represented by his appointed counsel at an August 20, 2015
      status hearing. At that hearing, the court found that the father had not
      reviewed the family service plan, that he did not understand it, and that he
      had not been advised that unless he was “willing and able to provide the
      children with a safe environment, even with the assistance of a service plan,
      within the reasonable period of time specified in the plan,” his parental and
      custodial duties and rights could be “subject to restriction or to termination”
      or the children might not “be returned to him.” In the same order, the family
      service plan, which had been filed with the court, was “incorporated by
      reference” into the status hearing order “by reference as if the same were
      copied verbatim” in the order, and expressly was made an order of the court.

      An attorney ad litem appointed to represent the interests of a parent has a
      duty “to ensure competent representation at hearings.” TEX. FAM. CODE
      § 107.0131(a)(1)(C). This duty includes obtaining and reviewing “copies of
      all court files in the suit during the attorney ad litem’s course of
      representation.” Id. § 107.0131(a)(1)(C)(i). An attorney ad litem also has a
      duty to “become familiar with the American Bar Association’s standards of
      practice for attorneys who represent parents in abuse and neglect cases.” Id.
      § 107.0131(a)(1)(I). Among other things, the ABA’s standards require, as a
      basic obligation, that a parent’s attorney shall “[p]rovide the client with
      copies of all petitions, court orders, service plans, and other relevant case
      documents, including reports regarding the child except when expressly
      prohibited by law, rule or court order.” STANDARDS OF PRACTICE FOR
      ATTORNEYS REPRESENTING PARENTS IN ABUSE AND NEGLECT CASES (CTR.
      ON        CHILDREN        AND       THE        LAW,       A.B.A.       2006),

                                         11
No other questions were asked of the caseworker by the father’s lawyer, or by the

guardian ad litem for the children.




      https://www.americanbar.org/content/dam/aba/publications/center_on_childr
      en_and_the_law/parentrepresentation/ABA-Parent-Attorney-
      Standards.authcheckdam.pdf [hereinafter, ABA Standards] (citing MODEL
      RULES OF PROF’L CONDUCT r. 1.4 (AM. BAR ASS’N 2003)); Tex. Disciplinary
      Rules of Prof’l Conduct R. 1.03 (lawyer’s duty of communication with a
      client).

      More generally, a parent’s attorney also shall “be aware of the unique issues
      an incarcerated parent faces and provide competent representation to the
      incarcerated client.” ABA Standards, supra, at 17. “The parent’s attorney
      must be particularly diligent when representing an incarcerated parent.” Id.
      Compliance with a family service plan is one of the “unique issues” that an
      incarcerated parent faces:

             Obtaining services such as substance abuse treatment, parenting
             skills, or job training while in jail or prison is often difficult.
             The parent’s attorney may need to advocate for reasonable
             efforts to be made for the client, and assist the parent and the
             agency caseworker in accessing services. The attorney must
             assist the client with these services. Without services, it is
             unlikely the parent will be reunified with the child upon
             discharge from prison.

      Id.

      The lack of evidence that the Department engaged with the father in an
      attempt to provide him services was important. See, e.g., LEONARD
      EDWARDS, REASONABLE EFFORTS: A JUDICIAL PERSPECTIVE 66–68 (2014).
      But this issue should not have led to any implication that the father never
      “actually got his service plan,” in light of the attorney ad litem’s duties to his
      client. Providing a copy to the father was at least equally the responsibility
      of his attorney representative.


                                          12
      The second and final witness at the termination trial was Barbara Grimmer,

who testified when the Department called “Child Advocates” as a witness.

Grimmer’s precise role and the basis for her personal knowledge about the case

were not explained.9 The Department’s lawyer asked: “Barbara how long have you

been on this case?” She testified: “We began working on this case November 13th

of 2015.”10 The Department asked: “You’ve seen the kids in their different

placements?” Grimmer responded: “Yes, between my volunteer and I.” The

Department then asked, “And have you seen their current placements?” Grimmer

responded, “The volunteer has seen the two children here,” referencing B.D.A. and

J.X.A. She further testified that Child Advocates had not “been to the Austin

placement” for L.A.A.-M. Instead, Grimmer said that the volunteer had “been

communicating on a regular basis with the public school there, the school for the

deaf, the caregiver, and the educator on his special school placement here and

making sure that they are all in touch with one another.”

9
      Like the caseworker, Grimmer was not formally qualified as a representative
      of Child Advocates for purposes of her testimony, and she did not testify
      about any review of records in preparation for her trial testimony.
10
      The clerk’s record shows that “Child Advocates, Inc. and its designee(s)”
      were appointed as guardian ad litem to represent the best interest of the
      minor children in an order signed and filed on October 21, 2015. On the
      report filed by Child Associates before trial, Grimmer was shown as a “cc:”
      recipient and identified as an “Advocacy Coordinator.” Each Child
      Advocates report was signed by another person, who did not appear or
      testify at trial.


                                         13
      Grimmer testified that termination of both parents’ parental rights was in the

best interest of all three children. She explained:

             We did work with the mother, and she wasn’t able to alleviate
      any of the concerns that brought the children into care including drug
      use, instability, emotional instability, lack of a support system.

              She does have a pattern of CPS involvement and of running
      from CPS and not following through although she did work hard
      initially on this case, she wasn’t able to keep up that stability and that
      sobriety. The kids are now—they are young. [L.A.A.-M.] is in a
      placement that . . . hopefully will become adoptive. It can meet all of
      his needs and the other two children are basic level children that
      deserve to find permanency.

      On cross-examination, the mother’s lawyer asked: “Do the children know

what’s going on?” Grimmer responded that they knew they were removed from

their mother, “the caregiver explained to them that Mom was sick,” and she did not

know if the children knew “anything beyond that.” She testified that Child

Advocates agreed there should be “a goodbye visit between mother and the

children,” to provide “good closure for the kids.”

      Grimmer asked that the court retain Child Advocates on the case “[u]ntil

permanent placements are found.” She gave no testimony about the father, and the

father’s lawyer did not cross-examine her.

      The father had no witnesses and rested his case without offering any

evidence.




                                          14
      In its closing argument, the Department argued that the father’s criminal

conduct endangered the children. The lawyer further asserted: “He has not written,

called, or financially supported his children since they’ve been in the Agency’s

care. He failed to do any services on the family service plan that was ordered by

this Court.” The Department also argued that the father would remain in prison

more than two years from the beginning of the case.

      The father’s attorney argued that the court should make no findings

pertaining to the father, suggesting there could be no basis for an endangerment

finding against the father because he had been incarcerated since 2013, before the

children were removed from their mother’s care.

      The trial court found that the father had committed the predicate acts of

endangerment, constructive abandonment, failure to comply with a court order, and

having been convicted of an offense resulting in imprisonment and inability to care

for his children for not less than two years from the date of filing the petition.11

The trial court also found that termination of the father’s parental rights was in the

best interest of the children.12 Having made these findings, the trial court




11
      See TEX. FAM. CODE § 161.001(b)(1)(D), (E), (N), (O), (Q).
12
      See id. § 161.001(b)(2).

                                         15
terminated the father’s parental rights to B.D.A., L.A.A.-M., and J.X.A. 13 The

Department was named sole managing conservator of the children.

      Two weeks after the entry of the trial court’s final decree of termination, the

father’s appointed trial counsel filed a motion to withdraw and for appointment of

appellate counsel. On the same date, he filed a notice of appeal. These were the

only two filings made by the father’s appointed trial lawyer and included in the

appellate record.

      The trial court appointed a new attorney ad litem to represent the father on

appeal. The father and the Department submitted appellate briefs, and the appeal

was set for oral argument. In the course of oral argument, the father’s appellate

lawyer conceded that he had never communicated with the father about the

appeal. 14 We abated the appeal and remanded the matter for the district court judge


13
      The master signed the judgment. See TEX. GOV’T CODE § 54.816. The
      district court judge adopted the order of termination. See id. §§ 54.817–.818.
14
      An attorney ad litem appointed to represent the interests of a parent has a
      duty, within a reasonable time after the appointment, to interview the parent,
      unless the parent’s location is unknown. TEX. FAM. CODE
      § 107.0131(a)(1)(A). The right to counsel under Section 107.013(a)(1)
      applies through the exhaustion of appeals under Section 107.016(2)(B). In re
      P.M., No. 15-0171, 2016 WL 1274748, at *3 (Tex. Apr. 1, 2016). Lawyers
      appointed to handle appeals in parental-termination proceedings are subject
      to the duties of an attorney ad litem for a parent, as described in
      Section 107.0131. See TEX. FAM. CODE § 107.0131(a)(1)(B) (attorney ad
      litem shall “investigate the facts of the case”); id. § 107.0131(a)(1)(G)
      (attorney ad litem shall “meet before each court hearing with the parent,”
      unless the court finds that the attorney ad litem has shown good cause why

                                         16
to hold a hearing in which the father would participate. We ordered the judge to

determine whether the father wished to pursue an appeal, and to make any findings

of fact, conclusions of law, or other recommendations that the trial court deemed

appropriate. The father participated in the hearing by telephone and confirmed his

desire to appeal. We reinstated the appeal the next day. There have been no post-

submission filings by the father’s appellate counsel.

                                      Analysis

      On appeal, the father challenges the legal and factual sufficiency of the

evidence to support the termination of his parental rights. As relief, he requests a

reversal of the trial court’s judgment and a remand “for the sole purpose of

conducting an evidentiary hearing on the issue of conservatorship.” Because of the




      compliance is not feasible, or on a showing of good cause the attorney ad
      litem has been authorized to comply by conferring with the parent, as
      appropriate, by telephone or video conference); ABA Standards, supra
      note 8, at 13 (the parent’s attorney shall “[p]rovide the client with contact
      information in writing and establish a message system that allows regular
      attorney-client contact,” shall “[m]eet and communicate regularly with the
      client well before court proceedings,” and shall “[c]ounsel the client about
      all legal matters related to the case”); id. at 19 (the parent’s attorney shall
      “[i]nterview the client well before each hearing, in time to use client
      information for the case investigation”); id. at 31 (“Oral argument of the
      appeal on behalf of the client should not be waived, absent the express
      approval of the client, unless doing so would benefit the client.”).


                                         17
natural family connections at stake, 15 we strictly scrutinize termination proceedings

on appeal. 16

      In proceedings to terminate the parent-child relationship, the Department

must establish by clear-and-convincing evidence that the parent committed one of

the acts or omissions listed in Family Code Section 161.001(b)(1) and that

termination is in the best interest of the child. 17 Both elements must be established,

and the failure to prove either a predicate act or that termination is in the best



15
      A parent’s right to the care, custody, and control of his children has been
      characterized as a precious liberty interest worthy of constitutional
      protection. See, e.g., Troxel v. Granville, 530 U.S. 57, 65, 120 S. Ct. 2054,
      2060 (2000); Santosky v. Kramer, 455 U.S. 745, 758–59, 102 S. Ct. 1388,
      1397 (1982). Termination of parental rights also impacts “the fundamental
      liberty interests of the child on whose behalf the State’s action is initiated.”
      In re K.D., 471 S.W.3d 147, 167 (Tex. App.—Texarkana 2015, no pet.); see
      also Santosky, 455 U.S. at 760, 102 S. Ct. at 1398 (“the child and his parents
      share a vital interest in preventing erroneous termination of their natural
      relationship”); id. at 788 n.13, 102 S. Ct. at 1412 n.13 (Rehnquist, J.,
      dissenting) (“The child has an interest in the outcome of the factfinding
      hearing independent of that of the parent.”); In re M.S., 115 S.W.3d 534, 547
      (Tex. 2003) (“Both the parent and the child have a substantial interest in the
      accuracy and justice of a decision.”). Texas courts consistently have
      recognized a strong presumption that a child’s best interests are served by
      maintaining the parent-child relationship. See In re G.M., 596 S.W.2d 846,
      846–47 (Tex. 1980); Wiley v. Spratlan, 543 S.W.2d 349, 352 (Tex. 1976);
      Herrera v. Herrera, 409 S.W.2d 395, 396 (Tex. 1966); Legate v. Legate, 87
      Tex. 248, 252 (1894).
16
      See Holick v. Smith, 685 S.W.2d 18, 20 (Tex. 1985).
17
      TEX. FAM. CODE § 161.001(b).


                                          18
interest of the child will prove fatal to the Department’s case.18 The same evidence

may be probative of both a predicate act and the best interest of the child. 19 In the

parental-termination context, the clear-and-convincing standard is “the measure or

degree of proof that will produce in the mind of the trier of fact a firm belief or

conviction as to the truth of the allegations sought to be established.” 20 A lack of

evidence will not satisfy this burden, and “conjecture is not enough.”21

      The purpose of the State’s initiation of proceedings to terminate the parent-

child relationship is “to protect the best interests of the children, not to punish

parents for their conduct.” 22 “[I]n securing what is in the best interests of the child,



18
      See id.; Tex. Dep’t of Human Servs. v. Boyd, 727 S.W.2d 531, 533 (Tex.
      1987).
19
      In re C.H., 89 S.W.3d 17, 28 (Tex. 2002).
20
      TEX. FAM. CODE § 101.007; see In re J.F.C., 96 S.W.3d 256, 264 (Tex.
      2002). The clear-and-convincing-evidence standard applied in parental-
      termination cases is grounded in constitutional due-process concerns.
      Santosky, 455 U.S. at 769, 102 S. Ct. at 1403; J.F.C., 96 S.W.3d at 263.
21
      In re E.N.C., 384 S.W.3d 796, 808–10 (Tex. 2012). Because the interest of
      the children is always of “paramount importance,” a judgment by default is
      not available when the State seeks to involuntarily terminate a parent’s
      rights. Williams v. Williams, 150 S.W.3d 436, 446–47 (Tex. App.—Austin
      2004, pet. denied). A parent’s failure to answer is not “taken as an admission
      of the allegations.” Id.
22
      In re A.V., 113 S.W.3d 355, 361 (Tex. 2003); see also In re C.T.E., 95
      S.W.3d 462, 466 (Tex. App.—Houston [1st Dist.] 2002, pet. denied).


                                           19
the State is not pursuing a retributive or punitive aim, but a ‘purely remedial

function: the protection of minors.’” 23

      The father asserts that the evidence was legally and factually insufficient to

support the trial court’s decree terminating his parental rights. “When presented

with legal and factual sufficiency challenges, the reviewing court first reviews the

legal sufficiency of the evidence.” 24

      In a legal-sufficiency review of a decree terminating parental rights, we

consider “the evidence in the light most favorable to the judgment,” meaning that

we “must assume that the factfinder resolved disputed facts in favor of its finding

if a reasonable factfinder could do so.” 25 We “disregard all evidence that a



23
      A.V., 113 S.W.3d at 361 (quoting Ex parte Cantu, 913 S.W.2d 701, 706 (Tex.
      App.—San Antonio 1995, writ ref’d)). “In addition, this aim is reflected in
      the State’s duty to protect the safety and welfare of its children, a policy
      underlying the State’s role in intervening, when necessary, in the parent-
      child relationship: ‘The public policy of this state is to: . . . provide a safe,
      stable, and nonviolent environment for the child . . . .’” Id. (quoting TEX.
      FAM. CODE § 153.001(a)(2)).
24
      C.T.E., 95 S.W.3d at 465 (citing Glover v. Tex. Gen. Indem. Co., 619
      S.W.2d 400, 401 (Tex. 1981) (per curiam)).
25
      J.F.C., 96 S.W.3d at 266. Although the Supreme Court of Texas expressly
      acknowledged the open question, the father has not argued that a de novo
      review is required by the U.S. Constitution. See id. at 268 (citing Harte-
      Hanks Commc’ns, Inc. v. Connaughton, 491 U.S. 657, 685–86, 109 S. Ct.
      2678, 2694–95 (1989), and Bose Corp. v. Consumers Union of U.S., Inc.,
      466 U.S. 485, 515–16, 104 S. Ct. 1949, 1968 (1984)); see also ABA
      Standards, supra note 8, at 31 (on appeal, a parent’s attorney’s brief “should

                                           20
reasonable factfinder could have disbelieved or found to have been incredible.” 26 If

“no reasonable factfinder could form a firm belief or conviction” that the matter on

which the State bears the burden of proof is true, then we “must conclude that the

evidence is legally insufficient.”27

      The scope of our sufficiency review includes evidence admitted at trial, as

well as any matter the trial court properly could have judicially noticed. 28 We may

presume that the trial court took judicial notice of its record without any request

being made and without announcement that it has done so.29 This judicial notice

encompasses the facts that “documents in the file are a part of the court’s files, that

they were filed with the court on a certain date, and that they were before the court



      include novel legal arguments if there is a chance of developing favorable
      law in support of the parent’s claim”).
26
      J.F.C., 96 S.W.3d at 266.
27
      Id. We do not measure clear-and-convincing evidence by counting the
      number of witnesses, admitted exhibits, or pages in the reporter’s record. It
      is not the literal weight of the evidence that concerns us, but the probative
      force of the evidence that was before the factfinder. See In re V.V., 349
      S.W.3d 548, 552–55 (Tex. App.—Houston [1st Dist.] 2010, pet. denied) (en
      banc).
28
      See, e.g., In re J.E.H., 384 S.W.3d 864, 870 (Tex. App.—San Antonio 2012,
      no pet.).
29
      See In re K.F., 402 S.W.3d 497, 505 (Tex. App.—Houston [14th Dist.]
      2013, pet. denied); In re K.N.D., No. 01-12-00584-CV, 2014 WL 3970642,
      at *7 (Tex. App.—Houston [1st Dist.] Aug. 14, 2014, no pet.) (mem. op.).


                                          21
at the time of the hearing.”30 However, the “trial court may not take judicial notice

of the truth of factual statements and allegations contained in the pleadings,

affidavits, or other documents in the file.” 31 In addition, a judge may not take

judicial notice of a fact that he has learned over the course of litigation. 32 “Personal

knowledge is not judicial knowledge.” 33

I.       Best interest of the child
         The   father   contends      that   the   Department   failed   to   prove   by

clear-and-convincing evidence that termination of his parental rights is in the

children’s best interest. He argues the evidence that the children were placed in

separate foster homes and that the caseworker had never spoken with him

demonstrated that “the Department failed to place family reunification as the main

goal.”




30
         In re C.S., 208 S.W.3d 77, 81 (Tex. App.—Fort Worth 2006, pet. denied);
         accord Perez v. Williams, 474 S.W.3d 408, 419 (Tex. App.—Houston [1st
         Dist.] 2015, no pet.).
31
         Guyton v. Monteau, 332 S.W.3d 687, 693 (Tex. App.—Houston [14th Dist.]
         2011, no pet.).
32
         See id. (discussing improper judicial notice of prior testimony in retrial of
         same case).
33
         Id. at 693–94 (quoting Wilson v. State, 677 S.W.2d 518, 524 (Tex. Crim.
         App. 1984)).


                                              22
      The Department argues that evidence was sufficient to prove the best-

interest element. Based on the father’s 15-year sentence for aggravated assault with

a deadly weapon, it argued that his conviction when all three children were aged

three or younger, combined with his lengthy incarceration, meant he would be

unable to provide for them during the “vast majority of their childhoods.” Also, the

father’s incarceration left the children without the benefit of his care when their

mother endangered them, leading to their removal and placement in foster care.

      The Department further contends that the evidence shows that the father

“made no effort” during the time his children were in its care “to contact or

communicate with the children in any way.” It contends that based on the absence

of evidence of the father’s effort to contact the children, the court reasonably could

conclude that the father “had no relationship or bond with them.” Relying on the

return of service and the caseworker’s testimony, the Department asserts that the

father was served with notice of the suit, provided a family service plan, and

mailed a letter notifying him of the case. Because the father participated in DNA

testing as required by the plan, the Department argues the trial court reasonably

could have concluded that the father received and understood the plan. Because the

caseworker testified that the father had not “reached out” to her and, to her

knowledge, had not sent any letters or cards to his children, the Department also

argues there was no evidence that the father “participated in any meaningful



                                         23
services offered him,” or that he “demonstrated any ability to care for the children

or meet their needs.”

      Finally, the Department argues that the finding that termination of the

father’s parental rights was in the best interest of the children was supported by

evidence that showed their needs were being met in their current, separate

placements, and that L.A.A.-M.’s placement was addressing his hearing loss

“much better than any other placement.” The Department asserts that this

supported a conclusion that it had made plans for the children which were meeting

their needs.

      In determining whether the evidence in this case would permit a reasonable

factfinder to form a firm belief or conviction that termination of the father’s

parental rights was in the children’s best interest, we consider the nonexclusive

Holley factors. These include (1) the children’s desires, (2) the current and future

emotional and physical needs of the children, (3) the current and future physical

danger to the children, (4) the parental abilities of the person seeking custody,

(5) whether programs are available to assist the person seeking custody in

promoting the best interests of the children, (6) plans for the children by the person

seeking custody, (7) stability of the home, (8) acts or omissions of the parent that

may indicate that the parent-child relationship is improper, and (9) any excuse for




                                         24
acts or omissions of the parent.34 The Department was not required to prove all of

these factors, and the absence of evidence about some factors would not preclude

the factfinder from reasonably forming a strong conviction that termination is in

the children’s best interest, particularly if the evidence was undisputed that the

parental relationship endangered the safety of the child.35 Some cases, however,

will present complex facts in which “paltry evidence” relevant to each Holley

factor would not suffice to uphold a factfinding that termination is required.36

      The Holley factors provide structure for a child-focused best-interest

analysis, and in the over 40 years since Holley was decided, there have been

significant advances in the law and public policy governing child-protection cases.

The last decade has seen special emphasis placed on promoting placement of

removed children with relatives, known as “kinship placements,” as a preferred

alternative to placing children with unrelated caregivers. There also has been a new

emphasis on keeping siblings together when possible. While these concerns always

would have been relevant to an analysis using the Holley factors, recent legislation

has given these considerations given additional definition and focus.



34
      Holley, 544 S.W.2d at 371–72.
35
      See C.H., 89 S.W.3d at 27.
36
      Id.


                                          25
       Concern for the emotional and physical needs of children removed from

their parents led to the passage in 2008 of the federal Fostering Connections to

Success and Increasing Adoptions Act.37 Two of the Fostering Connections Act’s

primary goals were to improve outcomes for children by promoting kinship

placements and helping removed children maintain connections with their

siblings. 38




37
       Pub. L. No. 110-351, 122 Stat. 3949 (2008) (codified as amended in
       scattered sections of Title 42 of the United States Code).
38
       One of the bill’s cosponsors noted a “growing base of research illustrating
       that children do better living with relative guardians than they do living in
       traditional foster care” and the fact that “siblings are too often split apart at
       the time of placement” creating a separation “[j]ust when a foster child most
       needs their brother or sister.” 154 CONG. REC. H8313 (daily ed. Sept. 17,
       2008) (statement of Rep. McDermott); see also Executive Committee
       Meeting to Consider S. 3038, Improve Adoption Incentives and Relative
       Guardianship Support Act of 2008; S. 1070, Elder Justice Act of 2008; S.
       1577, Patient Safety and Abuse Prevention Act of 2008 Before the S. Comm.
       on Fin., 110th Cong. 9 (2008) (statement of Sen. Chuck Grassley, Member,
       S. Comm. on Fin.) (referencing “analysis from the Center for Law and
       Social Policy” showing that “children in kinship foster care have been found
       to experience fewer placement changes than children placed with non-kin
       foster parents do”); Tiffany Conway & Rutledge Q. Hutson, Submission in
       Response to Senator Gordon Smith’s July 26, 2007 Call For Papers to
       Examine the Needs of Grandparent and Other Relative Caregivers, CTR.
       FOR LAW AND SOCIAL POLICY                        4–5     (Sept. 10, 2007),
       http://www.clasp.org/resources-and-publications/files/0376.pdf;          Tiffany
       Conway & Rutledge Q. Hutson, Is Kinship Care Good for Kids?, CTR. FOR
       LAW & SOCIAL POLICY 1–2 (Mar. 2, 2007), https://www.clasp.org/resources-
       and-publications/files/0347.pdf.


                                          26
      Title I of the Fostering Connections Act encourages and supports kinship

placements as the first option for removed children. The Act provides federal funds

to be used by the states to support kinship placements. 39 Use of these funds is

conditioned upon states adopting the Fostering Connections requirements,

including its kinship- and sibling-placement requirements. 40 The Act requires

participating states to exercise due diligence to identify and notify within 30 days

of removal all adult relatives of the child, including any identified by the child’s

parents, of their right to participate in the care and placement of the child. 41 With

respect to sibling placement, the Act requires participating states to make

reasonable efforts to place siblings together unless the state documents that it was

not in the best interest of one or more of the siblings.42

      Texas subsequently enacted a statute directing the Department to establish a

Permanency Care Assistance (PCA) program as contemplated by the Fostering

Connections Act to support kinship placement, and to adopt rules to “ensure that


39
      See 42 U.S.C. § 670.
40
      See id. § 671.
41
      See id. § 671(a)(29).
42
      See id. § 627(a)(31); see also 40 TEX. ADMIN. CODE § 700.1309(3)
      (“Siblings removed from their home should be placed together unless such
      placement would be contrary to the safety or well-being of any of the
      siblings[.]”).


                                           27
the program conforms to the requirements for federal assistance as required by” the

Act so that Texas could receive and use federal funds available to support the PCA

program. 43 The Legislature amended the Family Code to require identification and

notification of relatives about placement eligibility within 30 days of removal.44

The Department then adopted rules governing the PCA program consistent with

the requirements of the Fostering Connections Act,45 and it updated the Child

Protective Services Handbook to include the notification requirements related to

identification and notification of relatives about placement eligibility within 30

days of removal, and the sibling-placement requirements. 46


43
      See TEX. FAM. CODE §§ 264.852–.853.
44
      See Act of May 25, 2011, 82nd Leg. R.S., ch. 1070, § 2, 2011 Tex. Gen.
      Laws 2756, 2759 (consistent with section 103 of the Fostering Connections
      Act) (current version at TEX. FAM. CODE § 262.1095).
45
      See 40 TEX. ADMIN. CODE § 700.1025–.1057.
46
      See TEX. DEP’T OF FAMILY & PROTECTIVE SERVS., DFPS RESPONSE TO THE
      FOSTERING CONNECTIONS FEDERAL LEGISLATION: PROGRESS AS OF 10/1/13,
      (2013), https://www.dfps.state.tx.us/Child_Protection/Fostering_Connection
      s/DFPS_response.asp (noting updates were made to then-sections 2540,
      4121, and 6123 of the CPS Handbook to require staff to notify relatives
      about placement eligibility within 30 days of removal and to attempt to place
      siblings together unless CPS documented that placement was not in
      children’s best interest); TEX. DEP’T OF FAMILY & PROTECTIVE SERVS.,
      CHILD PROTECTIVE SERVICES HANDBOOK § 3221 (2015) (requiring
      caseworker to provide parents the Child Caregiver Resource form to identify
      possible placements for children “as soon as possible” after removal); id.
      § 3224 (2015) (requiring notification of relatives within 30 days); id. § 4121
      (2009) (requiring placement of siblings together “whenever possible”

                                        28
II.   Evaluation of Holley factors
      Our strict scrutiny of this appeal requires us to consider the evidentiary

record in light of the Holley factors, to evaluate whether the State carried its burden

to prove, by clear-and-convincing evidence, the best interest of the children was

served by terminating their father’s parental rights.

      A.     Holley factor (1): The desires of the children

      At the time of trial, the children’s ages ranged from four to seven, and they

had been in the temporary managing conservatorship of the Department for more

than a year. No evidence was introduced about any desires expressed by the

children. The Department argues that the record established that the father “had no

contact with the children,” and therefore the trial court could conclude “that he had

no relationship or bond with them.”

      The father has been incarcerated for much of his children’s lives, including

the entire time since J.X.A.’s birth, which could suggest that the children may not

be bonded to him. But there was no evidence about the children’s connection with

him or lack thereof. There also was no evidence that the children bonded to any



      “unless it is in the best interest of one or more of the children to be placed
      separately”); id. §§ 4120, 4121 (2006 & 2009) (requiring caseworkers to
      consider placement with siblings when evaluating possible placements); id.
      § 4521 (2015) (requiring caseworkers to “make every effort to . . . place the
      child with his or her siblings, if possible,” and to “continue to search” for a
      “qualified kinship caregiver” until one is found).


                                          29
surrogate parent with whom they might be presumed to desire to establish a

“forever home.” 47 And although it was referenced in permanency reports to the

court,48 there was no evidence at trial about the children’s bonds with each other,

which could be relevant to their desires in light of the Department putting them in

separate foster placements.

      The Department relies on In re A.H.L. 49 to argue that the father’s lack of

contact with the children would permit the trial court to conclude he had no

relationship or bond with them, and that this is relevant to evaluating evidence of

the children’s desires. The evidence in A.H.L. was materially different and

distinguishable, as the child in that case was “bonded to his foster parents,” who

had “cared for him and provided for his continuing special medical and

47
      Cf. V.V., 349 S.W.3d at 558 (in best-interest analysis, contrasting
      “undisputed” evidence that 1½-year-old child had not “bonded” with her
      incarcerated father with evidence that child “was ‘very bonded’ with her
      foster family” that had cared for her for approximately one year).
48
      While we do not consider the factual allegations included in the progress
      reports as part of our sufficiency analysis because the trial court could not
      have taken judicial notice of the factual matters included in them in reaching
      its findings or issuing its decree, we can take note of their existence and the
      fact that the caseworker filed them. See Perez, 474 S.W.3d at 419. Five
      different permanency reports filed from November 2015 to November 2016
      stated that J.X.A. “loves to follow his older sister, [B.D.A.]” and that he
      “appears to be really attached to his sister, often crying if he is not able to be
      by her in the home.” CR 124, 152, 187, 234, 271.
49
      No. 01-16-00784-CV, 2017 WL 1149222, at *5 (Tex. App.—Houston [1st
      Dist.] Mar. 28, 2017, pet. denied) (mem. op.).


                                          30
developmental needs” and with whom the child had been “since he was discharged

from the hospital as an infant.” 50 In contrast, this case lacked evidence about

bonding or continuity of care in a foster family, 51 nor was there evidence that the

father had no bond with his children, particularly the two who were born before he

was imprisoned.

      The burden of proof at trial was on the Department, and while there was no

evidence of communications between the father and the children, the evidence

likewise did not show a lack of contact between the father and his children. The

only evidence in this regard was the caseworker’s testimony that she had no

personal knowledge that the father sent “any letters, any cards” to the children. The

caseworker’s testimony did not establish the extent of her personal familiarity with

the children. The factfinder could not infer from the caseworker’s lack of personal

knowledge about any letters or cards from the father that there were none.

Moreover, the caseworker’s testimony did not address whether the father




50
      Id. at *5.
51
      See generally JOSEPH GOLDSTEIN ET AL., THE BEST INTERESTS OF THE CHILD:
      THE LEAST DETRIMENTAL ALTERNATIVE 9 (1996) (observing that what
      matters to children is “the pattern of day-to-day interchanges with the adults
      who take care of them and who, on the strength of such interactions, become
      the parent figures to whom they are attached”).


                                         31
communicated with the children by means other than letters or cards. 52 Combined

with the lack of evidence that the children had bonded to their foster parents with

whom they had been placed for an unspecified period of time, the evidence viewed

in the light most favorable to the judgment did not support any inferences about the

children’s desires.

      B.     Holley factor (2): The emotional and physical needs of the
             children now and in the future

      The evidence of the children’s current and future emotional and physical

needs was sparse. The caseworker was asked if the children were “doing well in

each of their placements.” She testified: “Yes. All of their needs are being met in

each individual placement.”

      As evidenced by reports filed with the trial court and included in the

appellate record, the caseworker had worked on this case for more than a year by

the time of the termination trial in December 2016. She had filed progress reports

prior to status hearings that addressed the medical, social, educational, and mental-

health status of each of the children. 53 The caseworker did testify that L.A.A.-M.


52
      Cf. TEX. DEP’T OF FAMILY & PROTECTIVE SERVS., CHILD PROTECTIVE
      SERVICES HANDBOOK § 6418.5 (2012) (noting “telephone, video
      conferencing, photo sharing” as other methods of contact between a child
      and an incarcerated parent).
53
      While we do not consider the factual allegations included in the progress
      reports as part of our sufficiency analysis because the trial could not have
      taken judicial notice of the factual matters included in them in reaching its

                                         32
had “moderate hearing loss in one ear, severe hearing loss in the other ear. He’s not

completely deaf, but there is severe hearing damage.” This was evidence of one

child’s specific physical need, and the caseworker agreed with the Department’s

lawyer’s suggestion that “his current placement is able to, in fact, much better than

any other placement, address those needs.” She did not testify about any particular

emotional or physical needs of the other two children.

      The Child Advocates representative’s testimony similarly lacked any detail

about the children’s emotional and physical well-being at the time of trial. With

respect to L.A.A.-M., the witness testified that a volunteer had communicated “on

a regular basis with the public school there, the school for the deaf, the caregiver,

and the educator on his special school placement . . . making sure that they are all

in touch with one another.” There was no evidence about the duration of the

current placement or its successes or challenges, other than to assert it could “meet

all of his needs.” Nothing specific was said about the other two children. The

volunteer had “seen” them, but no evidence was provided about their particular




      findings or issuing its decree, we can take note of their existence and the fact
      that the caseworker filed them. See Perez, 474 S.W.3d at 419. The
      Department’s permanency reports identified many other emotional and
      physical needs of the children that were not specifically addressed at trial.
      E.g., CR 273–75 (mental health assessments, diagnoses, and
      recommendations for each child).


                                         33
physical or emotional needs, other than a characterization of them as “basic level

children that deserve to find permanency.”

      No other evidence was elicited at trial about the specific emotional or

physical needs of the children, whether they enjoyed a special bond with each

other, or other information that was included in the progress reports filed with the

court. The reports are part of the clerk’s record, and their contents presumably

were known to the judge and all participants in the trial, but because they were not

admitted into evidence the court as factfinder was not free to consider those facts

in making its determination.54 Similarly, despite what knowledge the trial

participants may have shared, the witnesses did not testify about whether

L.A.A.-M. was still diagnosed as autistic (as mentioned in the family service plan),

the severity of that condition, the scope of his special needs in that regard, or,

importantly, the degree to which that impacted the Department’s ability to place

him with his siblings. There was no evidence about the emotional effect of

separating the three children, and no evidence that any of the foster parents had

expressed any desire to adopt any of them.

      Thus, there was evidence that in L.A.A.-M.’s current placement hearing loss

was being addressed “much better than any other placement,” and more generally,

“all” of the children’s needs were being met in each individual placement. But

54
      See Guyton, 332 S.W.3d at 693.


                                        34
considered in light of the Department’s clear-and-convincing evidentiary burden,

the evidence relating to this factor was paltry. 55

      C.     Holley factor (3): The emotional and physical danger to the
             children now and in the future

      The Department argues that the father endangered his children by

committing “a serious and dangerous felony” when they were young, vulnerable,

and in need of care. The children were thus subjected to the risk of being left

without the care of a father, which especially endangered them when their mother

could not care for them and now that she has relinquished her parental rights.

      Children who are not looked after by either of their parents “undeniably” are

“in serious danger of physical and emotional injury.” 56 Imprisonment is a factor to




55
      Similarly, in Horvatich v. Texas Department of Protective & Regulatory
      Services, 78 S.W.3d 594 (Tex. App.—Austin 2002, no pet.), there was no
      testimony about “the current well-being of the children.” 78 S.W.3d at 601.
      The record contained “no testimony regarding how the children were doing
      in foster care, whether the children were being considered for adoption or
      the likelihood of their being adopted, or any testimony from anyone who had
      personal knowledge of the children at the time of trial.” Id. at 602. The court
      of appeals held that the undeveloped state of the evidence was “so weak” as
      to be insufficient to prove by clear-and-convincing evidence that termination
      of the mother’s parental rights was in the best interest of her three children.
      Id. at 604.
56
      V.V., 349 S.W.3d at 554.


                                           35
be considered by the trial court on the issue of endangerment, 57 and it also factors

into evaluating the best interest of a child. 58

       At trial, the Department introduced the judgment of the father’s conviction

for aggravated assault with a deadly weapon. There was no evidence that any child

was endangered directly by the father’s criminal conduct, nor was there evidence

that the father had engaged in any pattern of repeated criminal activity.59 The

judgment of conviction did not include any enhancement allegations.

       The evidence showed that the father was serving a 15-year prison term for

aggravated robbery with a deadly weapon and would not be eligible for release

until 2027 at the earliest. The father could not care for his children directly until his

release. An incarcerated parent may provide support or care for his children

through another person, such as a relative or friend “who has agreed to assume the

incarcerated parent’s obligation to care” for the children,60 but the record lacks any



57
       Boyd, 727 S.W.2d at 533. A parent’s intentional or repeated criminal activity
       can endanger a child. See V.V., 349 S.W.3d at 555. The evidence must show
       a course of conduct on the part of the parent to demonstrate that the parent
       has endangered the children. Boyd, 727 S.W.2d at 534.
58
       C.H., 89 S.W.3d at 28.
59
       Cf. id. (father “had an ‘extensive criminal history involving drugs and
       assaults’ which continued unabated” after child’s birth).
60
       See In re H.R.M., 209 S.W.3d 105, 110 (Tex. 2006).


                                            36
information about the availability, or unavailability, of a surrogate who could care

for the children on the father’s behalf.

      Additionally, the caseworker testified that the father did not correspond with

his children by cards or letters, and he did not “reach out” to her. To the extent that

failure to communicate with the children or the Department could have suggested a

lack of fatherly concern about the children, which can be considered endangering

behavior, 61 the record before us shows only that the father did not reach out to

caseworker Sharkey. There was no evidence that if the father reached out to the

Department, he would have done that through her. Indeed, the evidence suggests to

the contrary. The family service plan listed another person, Deitra E. Smith, as the

person for him to contact for information about the plan or his children, and it

provided her phone number. Sharkey did not testify that the father never contacted

the Department, only that the father never reached out to her. There was no

evidence that Sharkey made any effort to determine whether the father contacted

Smith or any other representative of the Department.




61
      Cf. In re S.M.L., 171 S.W.3d 472, 479 (Tex. App.—Houston [14th Dist.]
      2005, no pet.) (explaining that lack of concern demonstrated by appellant’s
      failure to maintain contact with child or to contact the Department during
      incarceration was endangering behavior).


                                           37
       D.    Holley factors (4) & (6): Parental abilities and plans for the
             children by individuals or agency seeking custody

       The Holley factors include consideration of the parental abilities of the

“individuals seeking custody,” as well as the plans for the children “by these

individuals or by the agency seeking custody.” 62 The Department argues there was

no evidence that the father “demonstrated any ability to care for the children or

meet their needs,” and he failed to present any evidence that he had a plan for the

children’s care. The father’s incarceration significantly constrains his parental

abilities.

       The lack of evidence about the father’s plans is a significant concern, but it

remained the Department’s burden to present clear-and-convincing evidence that

his parental rights should be terminated. At least as troubling as the father’s failure

to present evidence of his plans, for our purposes, is the Department’s “failure to

present evidence concerning the children while in foster care as well as its future

plans” for them. 63 Although the Supreme Court of Texas has held that “the lack of

evidence about definitive plans for permanent placement and adoption cannot be




62
       Holley, 544 S.W.2d at 372.
63
       Horvatich, 78 S.W.3d at 601.


                                          38
the dispositive factor,” it nevertheless has acknowledged that evidence about

placement plans and adoption is “relevant to best interest.” 64

      The Department sought to assume permanent custody of the three children,

yet there was no evidence at trial about the placement histories of the children, or

that the Department is generally successful in its role as a surrogate parent.65 There

also was no evidence introduced at trial about the people who were caring for the

children at the time of trial. The appellate record does not include any information

about the parental abilities of the children’s caregivers or the nature of the

environments they provided for the children. The record also did not show that the

current placements were seeking continued custody of the children.

      As to the children’s future, the Department presented no clear evidence of its

plans. The caseworker did testify to a belief that “the children’s best interest would

be to stay in the placements that they are in and eventually become adoptive into a

permanent placement where they will be stable and their needs can be met,”

suggesting that the Department planned for the children to remain in their current


64
      C.H., 89 S.W.3d at 28.
65
      Cf. M.D. v. Abbott, 152 F. Supp. 3d 684, 813 (S.D. Tex. 2015) (concluding
      that the inadequacy of Department’s number, geographic distribution, and
      array of placements for children in a licensed or verified foster care setting
      “places children far from their home communities, separated from their
      siblings, and in inappropriate placements,” thus subjecting those children to
      an unreasonable risk of harm).


                                          39
foster homes pending some future “permanent placement.” Similarly, the Child

Advocates representative expressed views that L.A.A.-M.’s placement would

“hopefully become adoptive” and that B.D.A. and J.X.A. “are basic level children

that deserve to find permanency.” 66

      The lack of evidence of a plan to achieve permanency does not imply that

the children would be destined to lengthy foster placements. But as children age, it

becomes more difficult to place them and to keep siblings together.67 It was the

Department’s burden to prove by clear-and-convincing evidence that termination

of the father’s rights was in the children’s best interests, but it “offered no evidence

regarding its plan for placement of the children,” suggesting “it is as likely as not




66
      See In re A.H., 414 S.W.3d 802, 807 (Tex. App.—San Antonio 2013, no
      pet.). In A.H., the “only evidence of best interest was offered by the
      caseworker who testified [that] termination of all parental rights was in the
      children’s best interest ‘because the children need a loving family that will
      care for them and take care of their needs.’” Id. at 807. Unlike this case, the
      caregivers of the children in A.H. had expressed an interest in adopting them.
      Id. The court of appeals held that the undisputed testimony was insufficient
      to show that termination of the parent’s rights was in the best interest of the
      children because it was conclusory and did not “amount to more than a
      scintilla of evidence.” Id. Thus, the court concluded that the evidence was
      legally insufficient to meet the clear-and-convincing evidence burden of
      proof demanded by due process and the Family Code. Id.
67
      Horvatich, 78 S.W.3d at 602.


                                          40
that the children will remain in long-term foster care or even be separated” if their

father’s rights are terminated.68

      In sum, the evidentiary record contains essentially no positive information

about the parental abilities of any person seeking custody. The father’s current

incarceration is a negative indication about his parental abilities now and for the

period of time relevant to these children, and the record is silent about the

availability of a surrogate to provide care on behalf of the father during his

incarceration. The evidentiary record is silent about the parental abilities of the

Department in general, and of the current foster parents more specifically (other

than the caseworker’s general and conclusory opinion that “all” of the children’s

“needs are being met”), though there is no evidence that the current foster parents

themselves are seeking custody. The lack of evidence about a plan for the children

raises serious doubts that their circumstances will improve by terminating the

rights of the father, although termination would be a necessary precondition to

achieving permanency by way of adoption by non-relatives.




68
      Id. (also noting that this factor “weighs strongly against a finding that
      termination is in the children’s best interest”); see also M.D., 152 F. Supp.
      3d at 828 (observing that Texas foster children in the permanent managing
      conservatorship of the Department “almost uniformly leave State custody
      more damaged than when they entered”).


                                         41
      E.     Holley factor (5): Availability of programs to assist the person
             seeking custody in promoting the best interests of the children
      The Department contends that the father failed to participate in “any

meaningful services offered him,” but the evidence suggests an absence of services

offered to the father. In the “Tasks and Services” section of the family service plan,

the father was assigned only one task: to “submit to DNA testing,” which he did. 69

      The plan did not contemplate that the Department would administer its

typical services to the father, 70 apparently due to his incarceration. Indeed, the plan


69
      The “Service Plan Goals (Changes Needed to Reduce Risk)” included in the
      family service plan described the Department’s objectives, and they did not
      assign specific tasks to the father.
70
      By contrast to the father’s plan, the mother also had a plan of service which
      was approved by and made an order of the trial court. CR 113. The mother’s
      plan included many “Tasks and Services” that provided her the opportunity
      to demonstrate her ability and desire to maintain her relationship with the
      children. CR 100–08. The mother was required to “attend all court hearings,
      permanency conference meetings and family visits.” The father’s plan did
      not contemplate his participation in court hearings or permanency
      conferences. The mother was required to “maintain contact with her children
      during one hour visits, two times a month at the CPS office,” which would
      be “scheduled when the parent makes contact with the agency to set up her
      visits.” The father’s plan did not require, or propose to schedule or facilitate,
      any visits between the father and the children. The mother was required to
      “participate fully in a Psycho-Social Evaluation to address her emotional
      needs,” paid for by the agency. She also was required to “follow all
      recommendations from the evaluation that may include a Psychological
      Evaluation, Psychiatric Evaluation, individual therapy, family therapy,
      and/or group therapy.” The mother was required to “participate in parenting
      classes in person that are at least 8 weeks long,” and then demonstrate
      “learned behaviors during family visits with the child/children and through
      discussions with the caseworker.” The father’s plan did not include any of

                                          42
stated: “Services will be requested if there is a sooner release date.” Significantly,

there was no evidence about services that are designed specifically for incarcerated

parents and their children, 71 or that any such services were offered to the father and

his children.72

      Although there was no evidence presented about it at trial, we take judicial

notice that the Legislature has required the Department to provide other programs

that promote the best interest of the children by attempting to place them with

relatives, when appropriate.73 When a child is removed from her home and taken


      these services. Cf. TEX. DEP’T OF FAMILY & PROTECTIVE SERVS., CHILD
      PROTECTIVE SERVICES HANDBOOK § 6418.4 (2012) (“Engaging an
      Incarcerated Parent”); id. § 6418.5 (2012) (“Service Planning for the
      Incarcerated Parent”).
71
      See, e.g., C.T.E., 95 S.W.3d at 468 (incarcerated parent completed two
      parenting courses, a drug program, anger management classes, and job
      training classes). For example, one program that may be available to
      children of incarcerated parents is the Texas Department of Criminal
      Justice’s GO KIDS program (Giving Offenders’ Kids Incentive and
      Direction to Succeed). “The goal of the GO KIDS initiative is to help the
      kids of those persons under criminal justice supervision by identifying and
      coordinating resources that may assist them.” http://www.tdcj.state.tx.us/
      gokids/index.html (last accessed July 21, 2017).
72
      See In re J.K.V., 490 S.W.3d 250, 258 (Tex. App.—Texarkana 2016, no
      pet.) (evidence that no services were offered to parent weighed against
      termination).
73
      Several opinions in termination appeals have referenced relative (or fictive
      kin) placements who were taking advantage of “Fostering Connections”
      programs in Texas. See, e.g., In re J.M.I., No. 01-16-00829-CV, 2017 WL
      1175568, at *4 (Tex. App.—Houston [1st Dist.] Mar. 30, 2017, no pet.)

                                          43
into the State’s care, the Department has an affirmative duty to identify the child’s

adult relatives, and to inform them about the case and how they can provide

support or care for the child.74 In particular, the Family Code imposes a

nondiscretionary duty on the Department to “use due diligence to identify and

locate” the child’s relatives within the third degree of consanguinity and to seek

information from each parent and relative of the child. 75 To facilitate the search for

potential kinship placements, the Family Code requires that as “soon as possible

after initiating an investigation of a parent,” the Department must give the parent

information relating to the investigation procedure, including a child placement

resources form to identify potential “relative caregivers or designated

caregivers.” 76 Once relatives are identified, a variety of programs are available in


      (mem. op.) (mother of terminated parent’s girlfriend had not formally sought
      to adopt child, but she “testified that she had begun making preparations to
      do so by starting Fostering Connections and having the requisite background
      checks and inspections done”); In re A.A., No. 01-13-00542-CV, 2013 WL
      6569922, at *5 (Tex. App.—Houston [1st Dist.] Dec. 12, 2013, pet. denied)
      (mem. op.) (children placed with aunt who had “become a licensed foster
      parent” and received “money from Fostering Connections to pay for the
      children’s needs”).
74
      See TEX. FAM. CODE § 262.1095.
75
      Id. § 262.1095(a)(1), (d).
76
      Id. § 261.307(a)(2). To accomplish this notification, the Department has
      created the “Child Caregiver Resource Form,” Form 2625, which asks a
      parent to provide “names and locating information for relatives or close
      family friends who may want to take care of your children,” and it

                                          44
Texas to provide financial and psychosocial support to adults who become

caregivers to their minor relatives in the foster care system. 77

      The clerk’s record reflects that on July 9, 2015, the trial court entered a

temporary order following an adversary hearing. The order noted that the mother

appeared in person and through her attorney of record, but the father was not

notified and did not appear. The trial court found that the mother had submitted the

child placement resources form but the father had not. It ordered “each parent” to

submit the form if it had not been provided previously. Finally, it ordered the

Department to “continue to evaluate substitute caregiver options” until it identified

“a relative or other designated individual qualified to be a substitute caregiver.”


      encourages the parent to “list the people you know your child would feel
      happiest with.” https://www.dfps.state.tx.us/Search/default.asp?q=child+
      caregiver+resources+form. An attachment to the form requests contact
      information for “grandparents, great grandparents and adult aunts, uncles,
      siblings, nieces, and nephews . . . [and] any other relatives [or] close family
      friends who may be able to help while your child is in care.” Id. The
      obligation to investigate and identify adult relatives of children removed
      from their homes by the Department is mandatory, without regard to
      whether the parent has completed “the proposed child placement resources
      form.” TEX. FAM. CODE § 262.1095(e). The Department is then required to
      “perform a background and criminal history check of the relatives or other
      designated individuals identified as a potential relative or designated
      caregiver . . . on the proposed child placement resources form.” Id.
      § 262.114.
77
      See TEX. DEP’T OF FAMILY & PROTECTIVE SERVS., Kinship Manual,
      http://www.dfps.state.tx.us/Adoption_and_Foster_Care/Kinship_Care/docu
      ments/KinshipManual.pdf.


                                           45
Every subsequent status hearing order noted that the father appeared only through

his attorney of record and that he had not completed the child placement resources

form, filed it with the court, or submitted it to the Department. 78

      The Department presented no evidence at trial about its efforts, if any, to

satisfy its duty under the Family Code to investigate potential kinship placements

for the benefit of the children. The only evidence in the record about what was sent

to the father is the return of service from when he was served with the petition, and

the caseworker’s trial testimony. She was asked if she had “reached out” to the

father, and she replied only that he “was mailed a family plan of service as well as

a letter to notify him of the case.” The caseworker’s letter was not offered into

evidence, and there was no proof that the father received it. She testified that she

never spoke to him.

      Although there are programs available to facilitate and assist placement of

the children with their relatives, the Department presented no evidence that they

were utilized, and no evidence to explain why not. The family service plan entered

into evidence made reference to “a cousin” who had kept the children previously

and an initial “relative placement” for B.D.A. and J.X.A.; the Department provided

no evidence about whether services were offered to those relatives or why these or

78
      Although the father’s appointed attorney ad litem had a duty to provide the
      form to his client, see supra note 8, the Department had an independent duty
      to provide the father a copy of the form, see TEX. FAM. CODE § 261.307, and
      the record contains no evidence that it did.

                                           46
other relative placements are not available to the children now. In her testimony,

the caseworker referenced the father’s “sister,” yet the record includes no evidence

about whether that aunt of the children was considered as a possible kinship

placement, and whether services were offered to her. 79

      Finally, as previously noted, the Department sought permanent custody of

the children and there was no evidence that any of the current foster placements are

seeking custody. The Department presented no evidence of programs that would be

available to it or to assist the foster parents or future adoptive parents.

      F.     Holley factor (7): The stability of the home or proposed placement

      The Department argued that evidence concerning stability of the home

weighs in favor of termination because of the father’s incarceration and his failure

to make an effort to provide the children with a safe and stable environment. The

father’s prison sentence prevents him from personally caring for the children. The

Department also contends that the evidence that the children are doing well in their




79
      While we do not consider the factual allegations included in the clerk’s
      record as part of our sufficiency analysis because the trial could not have
      taken judicial notice of the factual matters included in them in reaching its
      findings or issuing its decree, we can take note of their existence. See Perez,
      474 S.W.3d at 419. A careful reading of the clerk’s record would have
      provided all participants in the proceedings with clues about other possible
      relative placements, but the trial record has no evidence about whether they
      were considered and whether services were offered to them.


                                           47
respective placements demonstrates that it “had made plans for the children which

were meeting their needs.”

      The father’s incarceration is not the only factor destabilizing the home lives

of these children. The evidence presented at trial did not address the duration of the

then-current placements of the children, which the caseworker concluded were

meeting “all” of the children’s needs. The Child Advocates representative

expressed no opinion about the stability of the separate homes where B.D.A. and

J.X.A. had been placed; she said only that they “deserve to find permanency.” She

also said that the placement for L.A.A.-M. “hopefully will become adoptive.”

      Simply put, the Department presented evidence that the children’s

immediate needs were being met in their separate foster placements, but it did not

present evidence of stability, either in the current placements or in any proposed

permanent placement. 80 No party offered evidence about any stability proposed to

be achieved by the termination of the father’s parental rights.81


80
      We do not consider the factual allegations in the reports filed in the clerk’s
      record for the truth of the statements because those are not matters that
      properly could be the subject of judicial notice. However, prior to each
      permanency hearing the Department filed a report which, among other
      things, identified the current placement for each child. At or after the status
      hearings, the trial court entered an order that, among other things, approved
      the children’s “current placement.” Based on these filings, we can observe
      the procedural fact that the Department’s final permanency report filed
      before trial on November 23, 2016 showed five separate foster placements
      for each of B.D.A. and J.X.A. over the course of approximately 15 months
      (in addition to a 3-month period when they were returned to the mother’s

                                          48
      G.     Holley factors (8) & (9): Acts or omissions of the parent that may
             indicate that the parent-child relationship is improper, and any
             excuse for such acts or omissions

      The father was serving a 15-year sentence for aggravated robbery, making

him unavailable to care for his children. The caseworker testified that, to her

knowledge, the father did not send his children cards or letters while the case was

pending. As previously noted, this limited evidence did not prove the father did not

communicate with his children, and this is not proof of an improper relationship.

      The Department also relies on the fact that the father did not appear at any of

the status hearings or at trial to present evidence on his own behalf. The father was

incarcerated at the time of all of those hearings, and his participation would have

required a bench warrant or court permission for him to participate by phone. The

      home). If the children had not been moved again between the final report
      and trial on December 16, 2016 (there was no trial evidence that they
      weren’t), the information in the report suggested that they had been in their
      current placements for one month, since November 16, 2016. L.A.A.-M.
      reportedly spent two months in an “Emergency Shelter” before being moved
      through a series of three different foster homes. The final permanency report
      stated that L.A.A.-M had been in his final reported placement for two days
      as of the date of the report. CR 272.
81
      See C.T.E., 95 S.W.3d at 468 (holding that frequent moves in foster care and
      separation of siblings from each other was evidence of instability in lives of
      children while under Department conservatorship); see also In re I.B., No.
      13-17-00098-CV, 2017 WL 2806779, at *11 (Tex. App.—Corpus Christi
      June 29, 2017, no pet. h.) (mem. op.) (noting, as best-interest factors, that
      “children were separated from their siblings, had been moved frequently
      between foster placements and . . . there were no concrete plans for a more
      permanent placement”).


                                         49
father’s failure to participate in the trial could be perceived as inconsistent with a

proper parent-child relationship, but that did not diminish the Department’s burden

to prove its case at trial, and it made no evidentiary record to demonstrate the

absence of good cause for the father’s non-participation. As the father presented no

evidence at trial, there was no indication of his excuses, if any, for failing to

participate in the proceedings.

III.   Application of Holley factors
       In light of the foregoing analysis of evidence presented relating to the Holley

factors, we must determine whether a reasonable factfinder could form a firm

belief or conviction that termination of the father’s parental rights was in the best

interest of the children.82 Our explanation of our conclusion is based on the

particular deficiencies of the record in this case, and it should not be misconstrued

as a holding that the Department is required, to satisfy its burden, to prove all the

kinds of evidence discussed below in every case.

       It bears repeating that termination of parental rights is not a civil punishment

that may be meted out to any incarcerated parent. Depending on the circumstances,

termination of parental rights ultimately may be a consequence of a crime, but the

children in this case were entitled to due process, reasonable efforts to facilitate the



82
       J.F.C., 96 S.W.3d at 266.


                                          50
preservation of the natural connection to their family, and a trial where the State

was held to its burden of proof.

      We acknowledge the inherent limits of our appellate review, and the

possibility, even the likelihood, that there may be additional facts and

circumstances in this case that, if proved at trial, could have justified the

termination of parental rights. But the Department, the attorneys ad litem, and the

trial court also must understand the same limitations of appellate review. When the

termination of parental rights is justified to create an opportunity for a child to

have a chance for a better life with a new forever family because it is in her best

interest, to accomplish that result, the judges and officers of the court must respect

due process by documenting a sufficient measure of evidence in a record that

supports that outcome.

      On the face of this appellate record, there is no meaningful evidence that the

Department, the guardian ad litem, the trial court, or even the father’s own

attorneys ad litem ensured that services which might have been available actually

were offered to the father. Such services were not only important for the father to

protect his rights as a parent, they were important to protect the children’s right to

maintain bonds with their family. The services could have been provided but not

documented. From the appellate record, we can’t know.




                                         51
      More importantly, there is no meaningful evidence that other services and

programs intended to help the plight of the three children involved in this case

were utilized. The Department did not prove that it investigated potential kinship

placements on both the mother’s and father’s sides of the family. This was

important not only to protect the rights of the parents, but also to protect the rights

of the children to an opportunity to maintain their natural family bonds to each

other and to relatives who are more likely than unrelated foster parents to provide

the permanency these children deserve.

      Reviewing the evidence presented to the trial court, there was no basis upon

which to conclude that the children, at this stage, desire termination of their

father’s parental rights.

      Terminating the incarcerated father’s parental rights was not shown to

improve the outlook for the current and future emotional and physical needs of the

children. At the time of trial, the current placements had the three siblings

separated from one another. The Department did not show why this was necessary,

and it presented no evidence that it planned to keep the siblings together to the

extent possible. The Department did not show that even with available services,

such as Fostering Connections, there was no kinship placement could serve the

children’s needs at least as well as any foster placement.




                                          52
      Terminating the incarcerated father’s parental rights was not shown to

reduce any current or future physical danger to the children.

      The Department and its foster placements were not shown to have better

parental abilities than any possible kinship placement.

      There was not sufficient evidence at trial for a reasonable factfinder to form

a firm belief that the Department exercised reasonable efforts to render appropriate

services to the father, or to offer Fostering Connections or other services to

potential kinship placements. There also was no evidence about services that were

available to foster parents or unidentified future adoptive parents.

      The Department presented no evidence about the likelihood that it could find

permanent unrelated placements for any of the children. It presented no evidence

about the children’s placement history, by which the prospect of a future

permanent placement might be evaluated. It presented no meaningful evidence that

terminating the father’s parental rights would increase the likelihood that the

children would be placed in a stable home.

      The father’s criminal activity that has rendered him ineligible to serve as a

day-to-day parent is an important consideration that has contributed significantly to

his children’s unfortunate circumstance. But there was no evidence of a pattern of

criminal behavior, nor was there evidence that his criminal behavior directly

endangered any child. There was no direct evidence from the father of any excuse



                                          53
for not participating in services or offering a substantive defense at trial, but the

Department, which bore the burden of proof, did not present any evidence to

negate an appearance that the father’s non-involvement could be attributable to a

systemic failure to offer him a meaningful opportunity to defend his interest in

preserving a connection to his children.

      The Department’s arguments rely heavily on the father’s failure to produce

evidence relating to various Holley factors, but a lack of evidence contradicting a

finding does not constitute evidence supporting the finding.83 The Department bore

the burden of proof at trial by clear-and-convincing evidence, and the termination

decree cannot be justified merely by blaming the father for his past failures. The

objective of the proceeding was to achieve the best outcome for the children. In the

absence of evidence that the Department adequately sought out kinship

placements, so as to justify placing these children with unrelated foster parents

instead, and in the absence of any evidence of an intention to keep the siblings

together to the extent possible or a justification for the three separate placements at

the time of trial, the evidence that termination is in the children’s best interest at

the time of trial was not clear and convincing.




83
      E.N.C., 384 S.W.3d at 808.


                                           54
                                    Conclusion

      Considering the evidence and the Holley factors, and despite the fact of the

father’s incarceration, we conclude that on the record before us, no rational

factfinder could form a firm belief or conviction that termination of the appellant

father’s parental rights was in the best interest of B.D.A., L.A.A.-M., and J.X.A.84

We reverse the judgment of the trial court, render partial judgment denying the

Department’s petition, 85 and remand this case to the trial court for further

proceedings.




                                              Michael Massengale
                                              Justice

Panel consists of Chief Justice Radack and Justices Keyes and Massengale.



84
      See J.F.C., 96 S.W.3d at 266. We would reach the same conclusion applying
      a factual-insufficiency standard of review, undertaking an exacting review of
      the entire record with a healthy regard for the constitutional interests at
      stake. In re A.B., 437 S.W.3d 498, 503 (Tex. 2014); C.H., 89 S.W.3d at 26.
      In light of this conclusion, we need not address the other issues raised in this
      appeal. See TEX. R. APP. P. 47.1.
85
      See J.F.C., 96 S.W.3d at 266. (“Rendition of judgment in favor of the parent
      would generally be required if there is legally insufficient evidence.”); see
      also In re C.M.C., 273 S.W.3d 862, 882 n.13 (Tex. App.—Houston [14th
      Dist.] 2008, no pet.) (in a reversal of a termination decree, noting inability to
      render a judgment that disposes of all remaining issues).


                                         55